PER CURIAM.
The plaintiff sues to recover for services rendered under a special contract. While he avers that they were extra services, he does not show, nor in fact claim, that they were extra in the sense of being other than the exact kind the contract called for.
When there is an express contract for a stipulated amount and mode of compensation and services, as is shown in1 this case, the plaintiff cannot abandon the contract and resort to an action for a quantum *720meruit on an implied assumpsit. See 2 Bouv. Law Dict. verbo “Quantum meruit.”
Still less can he take all the advantages of the special contract, and at the same time claim for services clearly within the scope of it.
,The judgment of the Circuit Court is affirmed.